Citation Nr: 0821027	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a right wrist/arm 
disability.

4.  Entitlement to an initial compensable evaluation for 
floppy mitral valve syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran (appellant)
ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2002 and February 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The 
September 2002 decision denied, in pertinent part, service 
connection for a right arm impairment and depression, and the 
veteran's request to reopen previously denied claims for 
service connection for a left knee disorder and floppy mitral 
valve syndrome.  The February 2003 decision denied service 
connection for diabetes mellitus type II.  

In a December 2005 decision the Board denied the veteran's 
claims for service connection for diabetes mellitus, a right 
arm impairment, and depression, and denied the veteran's 
request to reopen a previously denied claim for service 
connection for a left knee disability.  In that same decision 
the Board reopened the veteran's claim for service connection 
for floppy mitral valve syndrome, and then remanded the issue 
of service connection for floppy mitral valve syndrome for 
further development.  

In January 2006 the veteran appealed all but that part of the 
Board's decision concerning a floppy mitral valve disorder to 
the Court of Appeals for Veterans' Claims (Court).  In 
September 2007 the Court issued a decision affirming the 
Board's denial of the veteran's request to reopen his 
previously denied claim for service connection for a left 
knee disability, and remanded the issues of service 
connection for diabetes mellitus, a right arm impairment, and 
depression for further development.

In December 2007 the RO granted the veteran's claim for 
service connection for floppy mitral valve syndrome effective 
October 16, 2000.  A noncompensable rating was assigned.  In 
March 2008 the veteran filed a Notice of disagreement with 
regard to the assigned noncompensable rating.

The Board notes that in his October 2006 brief to the Court 
of Appeals for Veterans' Claims the veteran argued with 
regard to the issue of post-traumatic stress disorder (PTSD).  
This issue, which has not been adjudicated, is referred back 
to the RO for clarification as to whether the veteran seeks 
to file a claim for service connection for PTSD.  

The issues of entitlement to an initial compensable rating 
for a floppy mitral valve syndrome disability; entitlement to 
service connection for a right wrist/arm disability; and 
entitlement to service connection for diabetes mellitus type 
II are addressed in the REMAND portion of the decision below.


FINDING OF FACT

The record contains credible evidence of symptomatology 
during and after service that has since been diagnosed as 
depression and linked by competent probative evidence to 
service.


CONCLUSION OF LAW

An acquired psychiatric disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for depression.  He 
contends that this disorder began in or around 1973 
concomitant with seizures and blackouts that he was 
experiencing.  He says that he was given Valium while in-
service.

Service treatment records (STRs) contain no prima facie 
evidence of any complaints of or treatment for depression, 
and there is no documentation of a psychiatric disorder at 
the time of the veteran's entry into active military service, 
but treatment notes dated in October 1972 contain the 
following remarks:

Cramps, epig pains x 3 wks interm. Assoc. 
[with] nervousness.

Treatment notes dated April 4, 1973, inform of a 15 pound 
weight loss over five months with "many assoc. sympt."  
Treatment notes dated April 12, 1973, advise that the veteran 
had not been eating adequate amounts of food and no full 
meals.  A private hospital record dated in October 1974 
advises of minimal drug intake with "occasional use of 
Valium."  In addition, the Board notes the veteran's report, 
during his March 1975 separation examination, of a suicide 
attempt, and physician comments on the March 1975 separation 
examination report, which advise as follows:

July 1, 1973 took overdose of Sominex 
when off duty.  Vomited but not 
hospitalized and no medical attention 
sought.

Based on the above evidence from STRs the Board finds the 
veteran's allegations of psychiatric symptomatology during 
service to be credible.  38 C.F.R. § 3.102; see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

VA psychiatric treatment records dated in May 2002 advise of 
a history of depression "since his early 20's."  According 
to VA treatment providers, the vet "was first treated in 
1972 for depression and has had frequent episodes of what 
sounds like both major depression and also what sounds like 
dysthymia in between times, with low mood, either too much or 
too little sleep, lack of interest, lack of energy, poor 
concentration, poor appetite at times, suicidal ideation at 
times, there are no Suicide attempts, and low libido at 
times."

In May 2004 the veteran was accorded a compensation and 
pension (C&P) examination with regard to his claim for 
service connection for depression.  The examiner advised that 
the claims file was reviewed pursuant to the examination.  
According to the examiner,

Based on the findings of single 
examination, a review of his medical 
records and claims file, and the criteria 
in Diagnostic and Statistical Manual of 
the American Psychiatric Association-IV, 
it does appear this patient has current 
psychiatric diagnoses of major depressive 
disorder, recurrent, severe, and alcohol 
dependence, in remission. . . . It does 
appear that his depression according to 
the patient did begin while he was in the 
service after his blackouts became more 
chronic and began to have a significant 
impact on his life; therefore this 
depressive disorder would be considered 
to be service-connected.  

The Board finds this to be a well supported, well 
rationalized opinion that is entitled to great probative 
value.

In sum, the record contains credible evidence of 
symptomatology during service.  The record also contains 
competent probative evidence of continuity of symptomatology 
thereafter.  In addition, a C&P examiner has opined that the 
veteran's current depression disorder is related to active 
military service, and the record contains no competent 
probative evidence to the contrary.  Based on all of the 
evidence of record the Board finds that a grant of service 
connection for depression is warranted.  38 C.F.R. § 3.303.

This decision represents a complete grant of the benefit 
sought on appeal.  Thus no discussion of VA's duty to notify 
and assist is necessary.


ORDER

Service connection for depression is granted.


REMAND

In a rating decision dated in December 2007 the RO granted 
service connection for a floppy mitral valve syndrome 
disability with an evaluation of 0 percent effective October 
16, 2000.  In correspondence received by the Board in March 
2008 the veteran stated his disagreement with the 
noncompensable rating that was assigned.  He specifically 
stated that he felt that the highest rating of 100 percent 
was warranted for his service-connected heart condition.

VA regulations provides that where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue to the RO for issuance of a statement of 
the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
Since the veteran has timely filed a notice of disagreement  
with regard to the issue of an increased rating for his 
service-connected heart condition the matter must be remanded 
for compliance with 38 CFR § 19.26.  

The veteran also seeks service connection for diabetes 
mellitus type II.  STRs contain no mention of any diagnosis 
of or treatment for diabetes, borderline diabetes, or 
elevated blood sugar, but the evidence confirms a current 
diagnosis of diabetes mellitus type II.  The evidence also 
includes a letter from a private treating physician who avers 
as follows:

[The veteran] has voiced concern about 
development of his diabetes, stating that 
while in the military service, he was 
told that he had borderline diabetes or 
mildly elevated glucose levels on routine 
laboratory work.  [The veteran] states 
that he was never officially diagnosed 
with diabetes but his concern is the 
"borderline blood sugar levels were a 
previous indication that he would develop 
diabetes".  Although there was possibly 
some tendencies, I cannot conclusively 
tie this report to his diagnosis of 
diabetes mellitus at this point.  I have 
not reviewed his records from the 
Veterans Administration from which [the 
veteran] is speaking.  Thus, the 
speculation of the "diabetic 
tendencies" must be concluded by the 
Veterans Administration.  

The record confirms a current diagnosis of diabetes mellitus, 
and includes conjecture from a private treating physician as 
to a nexus to service.  However, as the physician himself 
cautioned, his opinion is not supported by review of VA 
records.  It is therefore of little probative value.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
the duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(holding that the examiner "must consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed examination").  Nevertheless, inasmuch as the 
private opinion does suggest that the veteran's diabetes may 
be associated with the veteran's service, and in view of the 
"low threshold" requirement set out in McLendon, the Board 
finds that the veteran should be accorded a C&P examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding 
that the Secretary must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

With regard to the veteran's claim for service connection for 
a right wrist/arm disorder, STRs dated in May 1971 contains 
the following remarks:

Stab wound [right] wrist.  Irrigated.  
Extends to bone through muscle.  13 
sutures placed in skin & [illegible].

STRs dated in December 1971 also show treatment for a 
puncture wound to the right wrist.  In addition, comments on 
the report of a March 1975 separation examination inform that 
the right upper extremity was "put in cast to just below the 
elbow" in 1971.  

Examination done for Social Security disability purposes in 
July 1994 found hypertrophy of the right wrist in the second 
and third metacarpophalangeal joints.  Diagnosis was 
degenerative joint disease of the right hand and wrist.  
Treatment records dated in May 1995 advise of a "long 
surgical scar on the distal radial head of the [right] arm 
and also on the volar aspect of the right hand."  The 
physician adds that the veteran apparently underwent right 
arm open reduction internal fixation surgery in 1980.  A C&P 
foot examination done in March 2000 noted a "10.5 
centimeters scar on the ventral aspect of the right arm from 
the wrist to the forearm . . . where surgery was done in 1979 
to remove a ganglion cyst."

The evidence confirms that the veteran sustained trauma to 
his right wrist during service.  The evidence also confirms 
that the right arm was casted during service.  In addition, 
post-service treatment records inform of a residual surgical 
scar and of degenerative joint disease.  However, it is 
unclear whether any current right wrist/arm residuals are 
related to the stab wound sustained during service in view of 
purported post-service surgeries to the veteran's right arm 
in 1979 and 1980; well after the veteran's separation from 
active military service.  Remand for a C&P examination in 
accordance with McLendon is thus warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Mountain Home Veterans' 
Affairs Medical Center (VAMC).  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all 
relevant VA medical records pertaining to the veteran that 
are dated from December 1, 2007, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with 
respect to the issue of an initial 
compensable evaluation for floppy mitral 
valve syndrome, to include notification of 
the need to timely file a Substantive 
Appeal to perfect his appeal on this issue. 
The RO should allow the appellant the 
requisite period of time for a response.

2.  Request medical records from the 
Mountain Home VAMC dating from January 
2007.  Also attempt to obtain any other 
pertinent treatment records identified by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  The 
veteran should particularly be requested to 
identify the treatment provider(s), 
including hospitals, that rendered service 
during his 1979 and 1980 right arm 
surgeries, and the RO should ensure that 
all extant records are obtained and 
associated with the claims file.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

3.  Schedule the veteran for an 
examination by an appropriate specialist 
with regard to his claim for service 
connection for diabetes.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examination 
report must reflect that the claims file 
was reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
that the veteran's diabetes was incurred 
during active military service or is 
related to service.  A complete rationale 
for this opinion must be included in the 
examination report.

4.  Schedule the veteran for an 
examination by an appropriate specialist 
with regard to his claim for service 
connection for a right wrist/arm disorder.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner should 
set forth all disabilities (to include 
scars, nerve damage, and any orthopedic 
disabilities) found of the wrist and arm.  
The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) 
or at least as likely as not (50 percent 
probability or greater) that the current 
right wrist/arm disorders found on the 
examination were incurred in active 
military service or are related to 
service.  A complete rationale for this 
opinion must be included in the 
examination report.

5.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


